EXHIBIT 10.1

 

CONFIRMATION OF AND JOINDER TO GUARANTEES AND
CONFIRMATION AND AMENDMENT OF AND JOINDER TO
OTHER INCIDENTAL DOCUMENTS

 

THIS CONFIRMATION OF AND JOINDER TO GUARANTEES AND CONFIRMATION AND AMENDMENT OF
AND JOINDER TO OTHER INCIDENTAL DOCUMENTS (this “Confirmation”) is made as of
August 1, 2008 by FIVE STAR QUALITY CARE, INC., a Maryland corporation (the
“Guarantor”), FIVE STAR QUALITY CARE TRUST, a Maryland business trust (the
“Tenant”), FSQ, INC., a Delaware corporation (the “Tenant Pledgor”), each of the
parties identified on the signature page hereof as a subtenant pledgor
(collectively, the “Subtenant Pledgors”), and each of the parties identified on
the signature page hereof as a subtenant (collectively, the “Subtenants”) for
the benefit of each of the parties identified on the signature page hereof as a
landlord (collectively, the “Landlord”).

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the terms of that certain Amended and Restated Master Lease
Agreement (Lease No. 3), dated as of June 30, 2008 (as the same may be amended,
restated or otherwise modified from time to time, “Amended Lease No. 3”), the
Landlord leases to the Tenant, and the Tenant leases from the Landlord, certain
property, all as more particularly described in Amended Lease No. 3; and

 

WHEREAS, the payment and performance of all of the obligations of the Tenant
with respect to Amended Lease No. 3 are guaranteed by that certain Amended and
Restated Guaranty Agreement (Lease No. 3), dated as of June 30, 2008, made by
the Guarantor for the benefit of the Landlord (as the same may be amended,
restated or otherwise modified from time to time, the “Tenant Guarantee”) and
that certain Amended and Restated Subtenant Guaranty Agreement (Lease No. 3),
dated as of June 30, 2008, made by certain of the Subtenants for the benefit of
the Landlord (as the same my be amended, restated or otherwise modified from
time to time, the “Subtenant Guarantee”; and, together with the Tenant
Guarantee, collectively, the “Guarantees”); and

 

WHEREAS, the payment and performance of all of the obligations of the Tenant
with respect to Amended Lease No. 3 are further secured by the other Incidental
Documents (this and other capitalized terms used but not otherwise defined
herein

 

--------------------------------------------------------------------------------


 

shall have the meanings ascribed to them in Amended Lease No. 3); and

 

WHEREAS, pursuant to a First Amendment to Amended and Restated Master Lease
Agreement (Lease No. 3), dated as of the date hereof (the “First Amendment”),
Amended Lease No. 3 is being amended to add certain properties thereto, all as
more particularly described in the First Amendment; and

 

WHEREAS, the Tenant intends to enter into a sublease agreement (as the same may
be amended, restated or otherwise modified from time to time, the “AL Sublease”)
with FSQC-AL, LLC, a Maryland limited liability company and an affiliate of
Tenant (the “AL Subtenant”), to sublease the properties being added to Amended
Lease No. 3 pursuant to the First Amendment; and

 

WHEREAS, in connection with, and as a condition precedent to, the execution of
the First Amendment by the Landlord, the Landlord has required that the parties
hereto confirm that the Guarantees and the other Incidental Documents remain in
full force and effect and apply to Amended Lease No. 3 as amended by the First
Amendment, that the company interests in the AL Subtenant be pledged to the
Landlord as additional security for the payment and perform of the obligations
of Tenant under Amended Lease No. 3 and that the AL Subtenant join into those
Incidental Documents as may be applicable to it; and

 

WHEREAS, in connection with the execution of the First Amendment and the AL
Sublease, and in order to accomplish the foregoing, the parties hereto wish to
amend certain of the Incidental Documents, including (i) the Amended and
Restated Subtenant Security Agreement (Lease No. 3), dated as of June 30, 2008,
by and among certain of affiliates of the Subtenants and the Landlords (as the
same may be amended, restated or otherwise modified or confirmed from time to
time, the “Subtenant Security Agreement”); (ii) the Amended and Restated
Security Agreement (Lease No. 3), dated as of June 30, 2008, by and among the
Tenant and the Landlords (as the same may be amended, restated or otherwise
modified or confirmed from time to time, the “Tenant Security Agreement”); and
(iii) the Amended and Restated Pledge of Stock and Membership Interests
Agreement, dated as of June 30, 2008, made by the Subtenant Pledgors for the
benefit of the Landlords (as the same may be amended, restated or otherwise
modified or confirmed from time to time, the “Subtenant Pledge Agreement”), all
subject to and upon the terms and conditions herein set forth;

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, the parties hereto hereby agree, effective as of the date
hereof, as follows:

 

1.             Joinder by AL Subtenant.  The AL Subtenant hereby joins in the
Subtenant Guaranty and the Subtenant Security Agreement as if it had originally
executed and delivered the Subtenant Guaranty and the Subtenant Security
Agreement as a “Subtenant” thereunder.

 

2.             Amendment of Subtenant Security Agreement.  The Subtenant
Security Agreement is hereby amended by (i) replacing Exhibit A attached thereto
with Exhibit A attached hereto; (ii) replacing Schedule 1 attached thereto with
Schedule 1 attached hereto; and (iii) replacing Schedule 2 attached thereto with
Schedule 2 attached hereto.

 

3.             Amendment of Tenant Security Agreement.  The Tenant Security
Agreement is hereby amended by replacing Schedule 2 attached thereto with
Schedule 3 attached hereto.

 

4.             Amendment of Subtenant Pledge Agreement.  The Subtenant Pledge
Agreement is hereby amended by (i) replacing Exhibit A attached thereto with
Exhibit A attached hereto; and (ii) replacing Exhibit B attached thereto with
Exhibit B attached hereto.

 

5.             Confirmation of Guarantees and Other Incidental Documents.  Each
of the parties to the Guarantees and the other Incidental Documents hereby
confirms that all references in the Guarantees and the other Incidental
Documents to the “Amended Lease No. 3” shall refer to Amended Lease No. 3 as
amended by the First Amendment, and the Guarantees and the other Incidental
Documents, as amended and confirmed hereby, are hereby ratified and confirmed in
all respects.

 

6.             No Impairment, Etc.  The obligations, covenants, agreements and
duties of the guarantors under the Guarantees shall not be impaired in any
manner by the execution and delivery of the First Amendment, and in no event
shall any ratification or confirmation of such Guarantees or such other
Incidental Documents, or the obligations, covenants, agreements and the duties
of the guarantors thereunder or of the parties under the other Incidental
Documents, including, without limitation, this Confirmation, be required in
connection with any such amendment, change or modification.

 

3

--------------------------------------------------------------------------------


 

[Signatures on following pages.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Confirmation to be duly
executed, as a sealed instrument, as of the date first set forth above.

 

 

GUARANTOR:

 

 

 

FIVE STAR QUALITY CARE, INC.,

 

a Maryland corporation

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President

 

 

 

 

 

TENANT:

 

 

 

FIVE STAR QUALITY CARE TRUST,

 

a Maryland business trust

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President

 

 

 

 

 

TENANT PLEDGOR:

 

 

 

FSQ, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President

 

 

 

 

 

SUBTENANT PLEDGORS:

 

 

 

FIVE STAR QUALITY CARE-CA II, INC.,

 

FIVE STAR QUALITY CARE-SOMERFORD,

 

LLC, SOMERFORD PLACE LLC and

 

HAMILTON PLACE, LLC

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President of each of the

 

 

foregoing entities

 

5

--------------------------------------------------------------------------------


 

 

SUBTENANTS:

 

 

 

FSQC-AL, LLC,

 

FIVE STAR QUALITY CARE-CA II, LLC,

 

FIVE STAR QUALITY CARE-COLORADO, LLC,

 

FIVE STAR QUALITY CARE-GA, LLC,

 

FIVE STAR QUALITY CARE-IA, LLC,

 

FIVE STAR QUALITY CARE-KS, LLC,

 

FIVE STAR QUALITY CARE-MO, LLC,

 

FIVE STAR QUALITY CARE-NE, LLC,

 

FIVE STAR QUALITY CARE-WI, LLC,

 

FIVE STAR QUALITY CARE-WY, LLC,

 

FIVE STAR QUALITY CARE-NE, INC.,

 

ANNAPOLIS HERITAGE PARTNERS, LLC,

 

COLUMBIA HERITAGE PARTNERS, LLC,

 

ENCINITAS HERITAGE PARTNERS, LLC,

 

FREDERICK HERITAGE PARTNERS, LLC,

 

HAGERSTOWN HERITAGE PARTNERS, LLC,

 

NEWARK HERITAGE PARTNERS I, LLC,

 

NEWARK HERITAGE PARTNERS II, LLC,

 

REDLANDS HERITAGE PARTNERS, LLC, and

 

STOCKTON HERITAGE PARTNERS, LLC

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President of each of the

 

 

foregoing entities

 

 

 

 

 

FRESNO HERITAGE PARTNERS,

 

A CALIFORNIA LIMITED PARTNERSHIP and

 

ROSEVILLE HERITAGE PARTNERS, A

 

CALIFORNIA LIMITED PARTNERSHIP

 

 

 

By:

Somerford Place LLC,

 

 

General Partner of each of

 

 

the foregoing entities

 

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

 

Travis K. Smith

 

 

 

Vice President of each of

 

 

 

the foregoing entities

 

6

--------------------------------------------------------------------------------


 

 

LANDLORD:

 

 

 

SPTIHS PROPERTIES TRUST,

 

SPTMNR PROPERTIES TRUST, and

 

SNH SOMERFORD PROPERTIES TRUST

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

Treasurer and Chief Financial

 

 

Officer and Secretary of each

 

 

Of the foregoing entities

 

7

--------------------------------------------------------------------------------


 

The following exhibits have been omitted and will be supplementally furnished to
the Securities and Exchange Commission upon request:

 

Exhibit A (Subleases), Exhibit B (Pledged Interests) and Schedule 1
(Facilities), Schedule 2 (Facilities) and Schedule 3 (Facilities)

 

--------------------------------------------------------------------------------